Citation Nr: 9927816	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-34 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder and arm disability due to cervical spondylosis at 
C5-6 and C6-7.

2.  Entitlement to service connection for a lumbar disc 
disability.

3.  Entitlement to service connection for residuals of stress 
fractures of the feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
March 1965, February 1971 to February 1973 and March 1973 to 
January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

During his November 1997 personal hearing, the veteran 
withdrew his appeal pertaining to the issue of service 
connection for an abnormal liver function.

In July 1998 the Board remanded the issues of service 
connection for a bilateral shoulder and arm disability due to 
cervical spondylosis at C5-6 and C6-7, a lumbar disc 
disability, and residuals of stress fractures of the feet for 
further development.  The case has since been returned to the 
Board for further appellate review.


FINDING OF FACT

The claims of entitlement to service connection for a 
bilateral shoulder and arm disability due to cervical 
spondylosis at C5-6 and C6-7, a lumbar disc disability, and 
residuals of stress fractures of the feet are not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
bilateral shoulder and arm disability due to cervical 
spondylosis at C5-6 and C6-7, a lumbar disc disability, and 
residuals of stress fractures of the feet are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Available service medical records show no complaints of a 
history of neck, shoulder, arm, lumbar, or foot problems in 
the December 1970 enlistment examination report.  Nor was any 
such diagnosis documented in the examination report.  

In March 1971 the veteran was seen for foot pain.  
Examination revealed bilateral tenderness and the veteran was 
diagnosed with a possible stress fracture of both heels.  X-
ray examination of the heels taken in March 1971 was found to 
be within normal limits.  

The veteran was seen for back pain in September 1971.  He 
reported a one-week history of such pain.  X-rays were 
interpreted as being normal.  

In April 1973 the veteran was seen with complaints that his 
left leg was shorter than his right leg and for possible 
stress fractures of both heels.  The veteran reported 
constant back pain since 1968.  The veteran was advised to 
maintain his current therapy program.  In October 1973 the 
veteran was given a profile for low back pain and a short 
left leg.  

In December 1974 the veteran was given a profile for low back 
pain.  The veteran was examined for increased back pain in 
December 1974.  

The veteran was seen in November 1975 with complaints of a 
fourteen year history of back pain with occasional strange 
sensations in the left leg.  Examination revealed no 
tenderness, and the veteran was able to touch from the toes 
to the floor.  He was also noted as having good strength.  X-
rays of the lumbosacral spine and sacroiliac joints were 
found to be normal.  The veteran was diagnosed with low back 
pain.  

On discharge examination in January 1976 the veteran 
reported, in pertinent part, a history of swollen or painful 
joints since 1970; leg cramps; arthritis, rheumatism, or 
bursitis; recurrent back pain; and foot trouble.  Physical 
examination noted no abnormalities and no diagnosis was 
documented.  

Post-service medical records show that the veteran was seen 
in June 1995 at Ashcraft-Monfee Medical Clinic for neck pain 
and right arm and hand numbness since hyperextending his neck 
while operating a forklift.  On follow-up at Ashcraft in July 
1995 a cervical spine x-ray was found to be within normal 
limits.  The veteran was diagnosed with a neck injury 
sustained while operating a forklift.  A magnetic resonance 
imaging (MRI) scan was scheduled.  

An MRI of the cervical spine was performed in July 1995 and 
was found to reveal midline disc protrusion at C5-6 without 
cord compression or a lateralizing disc protrusion.  

In August 1995 the veteran was seen by Dr. G.E.M. for 
symptoms of right shoulder pain, and right arm pain and 
numbness.  Based on his examination of the veteran, Dr. 
G.E.M. concluded that the veteran's clinical symptoms were 
more related to fibromyalgias of the shoulder girdle.  
Therapy was discussed.  There is no documentation of Dr. 
G.E.M. relating the veteran's condition to service.  

Progress notes from Ashcraft for the period between March 
1996 and August 1996 show treatment for a variety of 
impairments including thoracic pain.  The general diagnosis 
was thoracic pain syndrome.  In August 1996 the veteran was 
diagnosed with cervical and thoracic disk disease starting 
with a work-related injury from June of 1995.  There are no 
documented opinions from these progress notes linking any 
condition to service.  

In August 1996 an MRI of the thoracic spine was found to 
reveal focal central T6 disc protrusion.  

The veteran began treatment with Dr. W.M.G. in September 
1996.  On initial evaluation, Dr. W.M.G. noted the veteran's 
work-related injury with complaints of pain between his 
shoulders, tightness of the parascapular region, and numbness 
in the palms of both hands, fingers, and the soles of his 
feet since that time.  The veteran was diagnosed with 
cervical and lumbar disc syndrome.  MRIs were scheduled.  

An MRI of the lumbar spine was performed in September 1996 
and was found to reveal fairly advanced degenerative disc 
disease with mild annular protrusion at L4-5, and fairly 
advanced degenerative disc disease at L5-S1 with end-plate 
spondylosis.  

In October 1996 the veteran was seen by Dr. J.J.M.  The 
veteran reported injuring his back in June 1995 during a 
work-related incident.  Dr. J.J.M. reviewed MRIs and noted 
that the cervical study was suggestive of disc degeneration 
at C5-6.  He concluded that the thoracic study suggested some 
protrusion at T6, and the lumbar study was found to suggest 
disc degeneration at L4-5 and L5-S1.  

Dr. J.J.M. concluded that the mechanics of the veteran's 
injury were difficult for him to tie in with a thoracic disc 
herniation.  He concluded that they could be related to a 
facet syndrome.  He found that the veteran's cervical and 
thoracic problems were about 50 percent related to the trauma 
he sustained in the injury.  He concluded that he was not 
certain about the lumbar area.  He did not conclude that the 
veteran's condition was in any way related to service.  

In November 1996 lumbar and cervical myelograms were found to 
reveal slight extrinsic pressure on the contrast column 
primarily at C5-6 and lesser at C6-7.  Narrowing of the 
contrast column at L4-5 with obliteration of the nerve roots 
was noted at L4-5.  It was concluded that this was secondary 
to a herniated disc.  

A computerized tomography of the cervical spine revealed a 
bony protuberance arising posteriorly from C5-6 with no 
evidence of a herniated disc.  



The veteran was treated at the John L. McClellan Memorial 
Veterans Hospital in January 1997 for atypical chest pain.  
The veteran's spinal injury was noted; however, there is no 
documentation of it being linked to service.  

The veteran continued to be seen by Dr. J.J.M. through March 
1997.  There is no documentation of a medical opinion finding 
a medical nexus between any condition and service in these 
records.  

The veteran also continued to be seen for his symptoms by Dr. 
W.E.M. through July 1997.  In April 1997 the veteran 
underwent an anterior cervical diskectomy and arthrodesis for 
cervical spondylosis at C5-6 and C6-7.  

In April 1997 W.R.H., D.C. wrote that he had treated the 
veteran four times in 1984 and seven times in 1993 for low 
back and right groin pain.  There is no documentation of a 
link being made between the veteran's condition and service.  

In May 1997 an MRI of the thoracic spine revealed small disc 
protrusions at T5-6, T8-9, and T10-11 of doubtful clinical 
significance.  The study was otherwise found to be normal.  

In November 1997 the veteran provided testimony at a personal 
hearing.  The veteran indicated that he wanted to continue 
his appeal but that he did not want to present testimony on 
the issue of service connection for a bilateral shoulder and 
arm disability due to cervical spondylosis at C5-6 and C6-7.  
Transcript, p. 1.  Regarding his lumbar disc syndrome, the 
veteran testified that his lumbar disk was injured 
simultaneously with the stress fracture of both feet.  Tr., 
p. 2.  

The veteran reported that he continued to have problems with 
his back when he got out of service with periodic problems 
such as spasms.  Tr., p. 2.  The veteran reported that he 
first sought treatment in 1983 or 1984 from a chiropractor.  
Tr., p. 3.  
The veteran acknowledged that he had not mentioned to doctors 
that he felt his injury had originated in service.  He stated 
that he was kind of secretive about his medical life.  Tr., 
p.4.  The veteran contended that he had stress fractures of 
the feet that originated in service.  Tr., pp. 5-6.  

In December 1997 the veteran underwent a VA examination.  The 
veteran claimed that he injured both heels during a fall in 
the service which was followed by back pain shortly 
thereafter.  The veteran reported a history of back pain on a 
regular basis following his discharge from service.  He 
reported experiencing his first acute attack in 1984.  He 
also reported injuring his back in June 1995.  The veteran 
also reported radicular symptoms in his right lower 
extremity.  

On examination, the veteran had no complaints referable to 
his feet.  Configuration of the feet was normal, and no pain 
was produced on testing.  Films of the lumbar spine revealed 
narrowing of the interspace between L5-S1 with some 
suggestion of degenerative changes.  The veteran was 
diagnosed with multilevel discogenic disease, low back pain, 
a mild annular protrusion at L4-5, and fairly advanced 
degenerative disc disease at L5-S1.  The examiner concluded 
that he could not find residuals of stress fractures in the 
feet.  

In March 1998 the veteran underwent an examination conducted 
by Dr. W.L.P.  The veteran reported a history of injuring his 
neck and back while working on a truck.  The veteran 
currently reported low back pain with radiculopathy to the 
base of his feet.  Examination revealed paraspinous spasm on 
the right with no pain on palpation of the spinous processes.  
The veteran was diagnosed with disk disease at L4-5 and L5-S1 
and cervical disk disease probably at C4.  There is no 
documentation of Dr. W.L.P. linking these conditions to 
service.  

In November 1998 the veteran underwent a VA examination of 
the feet, joints, and spine.  The veteran reported pain in 
his shoulders, neck, and back at various levels.  He also 
reported pain in both of his feet.  On examination, x-rays 
revealed a fusion at C5-6 and C6-7 and marked narrowing with 
almost complete obliteration of the interspace between L5-S1.  

The veteran was diagnosed with cervical spondylosis, C5-6, 
C6-7, arthrodesis of the vertebral bodies, C5-6, C6-7, 
adhesive capsulitis of the right and left shoulder, 
degenerative discopathy at L5-S1 and L4-5, and degenerative 
joint disease of the lower segments of the lumbar spine.  It 
was concluded that stress fractures of the feet were not 
found.  

In a December 1998 addendum to the November 1998 VA 
examination, the examiner specifically noted that he was 
unable to find on the November 1998 VA examination any lumbar 
disc, bilateral shoulder, arm, and foot disability that could 
be related to the veteran's service.  He also concluded that 
he was unable to establish that there was any possible pre-
existing disorder aggravated during active service.  He also 
concluded that he was unable to find a continuous thread of 
medical records that would span the distance between the time 
he was in the military and the time that he ultimately 
required intense diagnostic and therapeutic measures for his 
back.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 1991).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).


In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).

"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins v. Derwinski, 1 Vet. App. 
229, 232 (1991).  

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the pre-service 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for a 
bilateral shoulder and arm disability due to cervical 
spondylosis at C5-6 and C6-7, a lumbar disc disability, and 
residuals of stress fractures of the feet must be denied as 
not well grounded.  



The record shows that the veteran was treated for back pain 
in service.  The record shows that the veteran has current 
spinal and upper extremity disabilities.  However, there is 
no competent evidence in the record establishing a nexus 
between a bilateral shoulder and arm disability due to 
cervical spondylosis at C5-6 and C6-7 or a nexus between a 
lumbar disc disability and service.  

In fact, the record shows that the veteran's current spinal 
and upper extremity disabilities have been consistently 
attributed to a work-related injury in June 1995.  In August 
1996 the veteran's diagnosis at Ashcroft-Monfee Medical 
Clinic was cervical and thoracic disk disease starting with a 
work-related injury from June of 1995.  In addition, the 
November 1998 VA examiner specifically recorded that he could 
not conclude that the veteran's current back condition was 
related to service.  In general, there are no medical 
opinions or other competent evidence in the record 
specifically linking any of the veteran's back or upper 
extremity problems to service.  

In addition, there is no evidence that the veteran was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  X-rays taken in service of 
the veteran's lumbosacral spine were interpreted as negative.  
Nor is there medical evidence of a relationship between the 
veteran's spinal and upper extremity disabilities and his 
alleged continuity of symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

Finally, the Board concludes that the evidence is 
insufficient to establish that the veteran had a pre-existing 
condition or conditions that were aggravated by service.  As 
was stated above, a veteran will be considered to be in sound 
condition when examined, accepted, and enrolled into service, 
except as to defects, infirmities, or disorders noted on 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury 
existed prior to service.  38 C.F.R. § 3.304(b) (1998) 
(emphasis added).  



In this case the veteran did not report any problems 
regarding his back, arms, or shoulder during the December 
1970 enlistment examination.  Service records show that the 
veteran subsequently indicated that his back condition may 
have pre-existed service.  However, the veteran's in-service 
reports of this are widely inconsistent.  The veteran 
reported a one week history of back pain in September 1971.  
In April 1973, the veteran reported a history of constant 
back pain dating back to 1968, and in November 1975, the 
veteran reported a fourteen year history of low back pain.  
The veteran reported in his application that his back pain 
and other symptoms began in 1971.  

In a Disability Report filled out pursuant to an application 
for Social Security benefits, the veteran reported that his 
spinal disabilities, including pain and numbness in the 
extremities had first bothered him in June 1995.  Thus, some 
of the veteran's accounts indicate that his back pain pre-
existed service, while other accounts indicate that it began 
in service, and still another indicates that it occurred 
after his discharge from service.  There is no medical 
evidence or findings either in service or post-service 
records suggesting that the veteran's back pain pre-existed 
service.  

Therefore, the Board finds that the veteran's spinal and 
upper extremity conditions were not noted on enlistment in 
1970, and the veteran's conflicting accounts of when his 
symptoms began do not constitute clear and unmistakable 
evidence that the veteran's conditions pre-existed service.  
38 C.F.R. §3.304(b).  

Regarding his alleged residuals from stress fractures of the 
feet, the Board concludes that the veteran has not submitted 
competent evidence of a current disability.  There are no 
post-service medical records diagnosing residuals from stress 
fractures of the heels or feet.  In fact, it was specifically 
concluded on the December 1997 VA examination that residuals 
from a stress fracture of the feet were not found.  




The November 1998 VA examiner also concluded that stress 
fractures of the feet were not found.  Thus, there is no 
evidence of a diagnosis of a current disability in terms of 
stress fractures of the feet.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  

The veteran's own lay contentions will not suffice to well-
ground his claim in this instance.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Because the veteran has failed to establish proof of a 
current disability of residuals from stress fractures of the 
feet, and because he has failed to provide competent evidence 
of a nexus between a bilateral shoulder and arm disability 
due to cervical spondylosis at C5-6 and C6-7 and service, and 
a nexus between a lumbar disc disability and service, the 
Board finds that his claims of entitlement to service 
connection for a bilateral shoulder and arm disability due to 
cervical spondylosis at C5-6 and C6-7, a lumbar disc 
disability, and residuals of stress fractures of the feet 
must be denied as not well grounded.  

The Board notes that the July 1998 Board remand concluded 
that the above-mentioned service connection claims were well-
grounded and remanded for further development.  The RO and 
this decision have subsequently found that the claimant's 
service connection claims were not well grounded.  




The Board notes that a Board remand is only a preliminary 
order in nature and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

The evidence submitted since the July 1998 Board remand has 
made it clear that the veteran's service connection claims 
are not well grounded.  Thus, through the additional 
development ordered by the Board in its July 1998 remand, the 
veteran's service connection claims have been accorded 
greater consideration than were in fact warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also 38 U.S.C.A. § 7261(b) (West 1991).  

The Board additionally notes that it is unclear whether all 
of the veteran's service medical records have been obtained.  
The service medical records on file cover his service from 
1971 to 1976; they do not cover service from March 1962 to 
March 1965.  The record does show that the RO requested the 
veteran's service records from the National Personnel Records 
Center which provided the service records on file in 
response.  

Regardless, the veteran is not prejudiced by the possible 
lack of service records between 1962 and 1965 because these 
records would not be pertinent in helping the veteran to 
establish a nexus or evidence of a current disability for his 
service connection claims.  The Board also notes that the 
veteran specifically stated in his application that his 
service connection claims originated in 1971.  38 U.S.C.A. § 
7261(b) (West 1991).  

As the veteran's claims for service connection for a 
bilateral shoulder and arm disability due to cervical 
spondylosis at C5-6 and C6-7, a lumbar disc disability, and 
residuals of stress fractures of the feet are not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for a bilateral shoulder 
and arm disability due to cervical spondylosis at C5-6 and 
C6-7, a lumbar disc disability, and residuals of stress 
fractures of the feet, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

